 



Exhibit 10.1

AGREEMENT TO SUBLEASE

     This Agreement to Sublease (this “Sublease”) is made this    day of
September, 2004, between BINDVIEW DEVELOPMENT CORPORATION, a Texas corporation
(“Sublandlord”), and NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA DBA NATIONWIDE
PROVIDENT, a Pennsylvania corporation (“Subtenant”).

     WHEREAS, the Sublandlord is presently the tenant under that certain Lease
Agreement dated March 30, 2001 (the “Bindview Base Lease” a copy of which is
annexed hereto as Exhibit “B”), whereby Sublandlord, commencing on September 1,
2003, leased from BARNHART INTERESTS, INC. AS AGENT FOR SAGE PLAZA ONE LTD. (the
“Landlord”) approximately 188,509 square feet of Net Rentable Area (the
“Bindview Premises”) in the building located at 5151 San Felipe Road, Houston,
Harris County, Texas (the “Building”);

     WHEREAS, Sublandlord and Subtenant have agreed upon a subletting of space
in the Building within the Bindview Premises, as the case may be, consisting of
approximately 7,852 square feet of Net Rentable Area on the twentieth (20th)
floor of the Building (the “Subleased Premises”), as shown on the drawings
annexed hereto as Exhibit “A”, on the terms and conditions hereinafter
specified;

     NOW, THEREFORE for good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Sublandlord and Subtenant agree as
follows:

1. BASE LEASE.

     a. Except as otherwise expressly provided herein, all terms, covenants and
conditions of the Bindview Base Lease are hereby incorporated in and made a part
of this Sublease, and such rights and obligations that are contained in the
Bindview Base Lease are hereby imposed upon the parties hereto, Sublandlord
being substituted for Landlord under the Bindview Base Lease and Subtenant being
substituted for Tenant under the Bindview Base Lease; provided however, that
Sublandlord shall have no obligation to Subtenant with respect to work,
services, repairs, repainting, restoration or the performance of any and all
other obligations to be performed by Landlord pursuant to the Bindview Base
Lease. It is understood and agreed that the performance by Sublandlord of any of
the terms, covenants and conditions of this Sublease and the Bindview Base Lease
shall be subject to and dependent upon the performance by Landlord under the
Bindview Base Lease of all the terms, covenants and conditions, express or
implied, imposed upon Landlord pursuant to the Bindview Base Lease. It is
further understood and agreed that Sublandlord shall be under no obligation or
liability whatever to Subtenant in the event that Landlord shall fail to perform
any of the terms, covenants or conditions imposed upon Landlord pursuant to the
Bindview Base Lease.

     b. Sublandlord covenants and agrees that Sublandlord shall not (i) do or
suffer or permit anything to be done which would constitute a default under the
Bindview Base Lease or would cause the Bindview Base Lease to be canceled,
terminated or forfeited by virtue of any rights of cancellation, termination or
forfeiture reserved or vested in Landlord under the Bindview Base Lease or
(b) exercise during the term of this Sublease any right reserved or vested in
Sublandlord to cancel, terminate or forfeit the Bindview Base Lease. Sublandlord
covenants and agrees to provide Subtenant prompt written notice (within 48 hours
after its receipt thereof) of any notice of default received by Sublandlord from
Landlord. If and only if Sublandlord fails to timely cure such default beyond
applicable cure periods, Sublandlord hereby grants to Subtenant the right (but
not the obligation) to cure any such default by Sublandlord (but not in the
event Sublandlord is protesting the existence of an alleged default), in which
event Sublandlord shall, within ten (10) days after receipt of an invoice
therefor, reimburse Subtenant for any cost or expense so incurred. In the event
that Sublandlord fails to so reimburse Subtenant, Subtenant shall have the right
to offset such amount against the next payments of Rent due hereunder.

1



--------------------------------------------------------------------------------



 



     c. Subtenant covenants and agrees that Subtenant shall not do or suffer or
permit anything to be done which would constitute a default under the Bindview
Base Lease or would cause the Bindview Base Lease to be canceled, terminated or
forfeited by virtue of any rights of cancellation, termination or forfeiture
reserved or vested in Landlord under the Bindview Base Lease, and that Subtenant
will indemnify and hold harmless Sublandlord from, and defend Sublandlord
against, all claims, liabilities, losses and damages of any kind whatsoever
(excepting indirect, special and consequential damages) that Sublandlord may
incur by reason of, resulting from or arising out of any such cancellation,
termination or forfeiture. Subtenant covenants and agrees to deliver to
Sublandlord, within forty-eight (48) hours after Subtenant’s receipt thereof,
copies of any and all notices or other correspondence received by Subtenant from
Landlord that might affect Sublandlord in any manner.

     d. Subtenant shall be entitled to the use and benefit of all of the
services and amenities applicable to the Subleased Premises that Landlord is
obligated to provide to Sublandlord under the Bindview Base Lease. If at any
time during the term of this Sublease Sublandlord becomes entitled to any
reduction or abatement of the rentals due under the Bindview Base Lease with
respect to the Subleased Premises, Subtenant shall receive a corresponding
reduction or abatement of its rental obligations under this Sublease

     e. Sublandlord covenants and agrees with Subtenant that upon Subtenant
paying the Rent provided for herein, and observing and performing all of the
other obligations, terms, covenants and conditions of this Sublease on
Subtenant’s part to be observed and performed, Subtenant may peaceably and
quietly enjoy the Subleased Premises during the Term; provided, however, that
this Sublease shall automatically terminate upon termination of the Lease and
Subtenant shall have no claim against Sublandlord unless such termination was
caused by the default of Sublandlord in the performance of the obligations under
the Lease or this Sublease for which Sublandlord is responsible.

2. DEMISE OF THE SUBLEASED PREMISES. Sublandlord hereby subleases and demises to
the Subtenant and the Subtenant hereby subleases and takes from the Sublandlord,
the Subleased Premises, subject to and upon the terms and conditions set forth
herein.

3. TERM. The term of this Sublease shall commence on the date Sublandlord
delivers to Subtenant possession of the Subleased Premises with the Work
(defined below in Section 7) substantially completed as set forth in the
Workletter annexed hereto as Exhibit C (the “Commencement Date”), and shall
continue until June 30, 2011 (the “Expiration Date”).

4. DELIVERY AND OCCUPANCY OF SUBLEASED PREMISES. Subtenant acknowledges that it
has inspected, and has had the opportunity to have experts hired by Subtenant
inspect, the Subleased Premises and that the Subleased Premises shall be
delivered to Subtenant and accepted by Subtenant in its “as is” condition
subject to Paragraphs 7 and 10 below. Subtenant acknowledges that neither
Sublandlord nor any of its purported representatives or agents has made (and
Sublandlord hereby specifically disclaims any and all) representations and
warranties of any kind or character as to the condition of the Subleased
Premises, either express or implied, including without limitation, warranties of
fitness for any purposes or any particular use or commercial habitability.
Sublandlord shall deliver to Subtenant the Subleased Premises on or before the
Commencement Date; provided, however, Sublandlord shall not be liable or
responsible for any claims, damages or liabilities in connection therewith or by
reason thereof nor shall Subtenant be entitled to cancel or otherwise terminate
this Sublease, unless delivery is delayed by more than 45 days, in which case
Subtenant may within 10 days after such 45th day, by written notice to
Sublandlord cancel this Sublease.

5. BASE RENTAL.

     a. Except as otherwise provided herein, the annual base rent (“Base
Rental”) during the term of this Sublease shall be as follows:

                  Period

--------------------------------------------------------------------------------

  Annual Amount Per Square Foot of NRA

--------------------------------------------------------------------------------

  Monthly Amount

--------------------------------------------------------------------------------

Months 1 – 3
  $ 0.00     $ 0.00  
 
   

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   
Months 4 – 12
  $ 14.00     $ 9,160.67  
 
   

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   

2



--------------------------------------------------------------------------------



 



                  Period

--------------------------------------------------------------------------------

  Annual Amount Per Square Foot of NRA

--------------------------------------------------------------------------------

  Monthly Amount

--------------------------------------------------------------------------------

Months 13 – 24
  $ 15.00     $ 9,815.00  
 
   

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   
Months 25 – 81
  $ 16.00     $ 10,469.33  
 
   

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   

     The Base Rental shall be payable in equal monthly installments, in advance,
without demand and without deduction, abatement or set-off, except as may be
provided in this Sublease. Payments of Base Rental shall commence on the
Commencement Date; provided, however, that upon the execution of this Sublease,
Subtenant shall pre-pay the Base Rental that would otherwise be due in Month 4
of this Sublease, i.e., $9,160.67.

     b. Except as otherwise provided herein, the proportional amounts payable by
Subtenant under Article 5. BASE RENTAL ADJUSTMENT of the Bindview Base Lease,
which relate to the same amounts due under this Sublease in Paragraph 6.
ADDITIONAL RENTAL, shall be due and payable monthly to Sublandlord on or before
thirty (30) days after Subtenant’s receipt of an itemized invoice therefor.

     c. The term “Rental” as used in this Sublease shall mean Base Rental,
Additional Rental (as hereinafter defined), and the Parking Fee (as hereinafter
defined).

     d. All amounts payable by Subtenant to Sublandlord under this Sublease
shall be made by Subtenant to Bindview Development Corporation, 5151 San Felipe,
25th floor, Houston, Texas 77056, Attn.: Chief Financial Officer or in such
other manner and to such other place later designated by Sublandlord in writing,
or as is set forth in any invoice from Sublandlord to Subtenant. The amounts due
under this Sublease shall be paid in one monthly check.

6. ADDITIONAL RENTAL.

     a. The clauses under Article 5. BASE RENTAL ADJUSTMENT of the Bindview Base
Lease covering additional rental shall apply to this Sublease during the term of
this Sublease.

     b. The base year for Base Rental Adjustment (as defined in Article 5 of the
Bindview Base Lease and herein called “Additional Rental”) computations shall be
2005 (the “Base Year”).

     c. Subtenant shall pay as Additional Rental any costs incurred in
connection with Subtenant’s operation or after hours use of the heating,
ventilation, and air conditioning system (“HVAC”) within the Subleased Premises
as permitted by Section 7.04 of the Bindview Base Lease.

     d. Beginning in 2006 and for each year thereafter during the Sublease term,
Subtenant shall pay to Sublandlord as Additional Rental its proportionate share
(i.e. the percentage determined from time to time by dividing the Net Rentable
Area of the Subleased Premises by the total Net Rentable Area of the Bindview
Premises during the term of the Bindview Base Lease) of the amount, if any, by
which the Basic Cost for each such year exceeds the Base Year Basic Cost.

     e. Subtenant’s proportionate share of the Additional Rent shall be payable
monthly, based on the estimates of Basic Cost being paid by Sublandlord under
Sections 5.01 and 5.02 of the Bindview Base Lease and continuing until the
Expiration Date of this Sublease. In the event of any adjustment to
Sublandlord’s payments with respect to Basic Cost under Sections 5.04, 5.05 and
5.06 of the Bindview Base Lease, Subtenant shall pay or receive, as the case may
be, a corresponding adjustment of its payments with respect to Basic Cost under
this Paragraph.

     f. Sublandlord shall provide to Subtenant, within fifteen (15) days after
Sublandlord’s receipt thereof, copies of all estimates and statements received
by Sublandlord from Landlord with respect to the amount or payment of Basic Cost
for any year during the term of this Sublease. If Sublandlord elects to exercise
its right to audit the Landlord’s books and records relating to Basic Cost,
Subtenant shall have the right to examine the results of such audit.

7. CONSTRUCTION OF IMPROVEMENTS. Prior to the Commencement Date, Sublandlord
shall, at its cost and expense, substantially complete the improvements shown on
the plans and specifications (the “Plans”) prepared by Don Lamoureux dated
September 2, 2004, which plans and specifications are incorporated herein by
this reference (the “Work”). The Work shall be completed in accordance with the
Workletter annexed hereto as

3



--------------------------------------------------------------------------------



 



Exhibit “C” by a contractor of Sublandlord’s choice on a “turnkey” basis;
however, Sublandlord’s obligations under this Paragraph 7 shall not exceed
$15.00 per square foot; any overage shall be reimbursed to Sublandlord by
Subtenant within thirty (30) days after Subtenant’s receipt of Sublandlord’s
invoice therefor, with such supporting documentation as Subtenant may reasonably
request. The $15.00 per square foot allowance will include architectural and
engineering fees

8. Intentionally Deleted.

9. USE OF IMPROVEMENTS ON SUBLEASED PREMISES. Subtenant shall have the right to
use, at no charge to Subtenant, any and all leasehold improvements presently
located within the Subleased Premises, including, but not limited to, all doors,
cabling, components of the ceiling, floor coverings, window coverings, and
furniture described on Exhibit “D” annexed hereto, to the fullest extent
permitted under the Bindview Base Lease. Sublandlord makes no representation or
warranty in connection with any of the foregoing items, including, but not
limited to, such items’ actual presence within the Subleased Premises, the
working order or condition of such items, or such items’ suitability for any
particular purpose. Sublandlord shall have no repair or maintenance obligations
whatsoever with respect to any of the foregoing items.

10. LEASEHOLD IMPROVEMENTS. Except as noted herein, the Subleased Premises shall
be taken by Subtenant in its “as is” condition, and, except as provided in
Paragraph 7 of this Sublease above, Subtenant, at its sole cost and expense,
shall be responsible for all improvements within the Subleased Premises. All
leasehold improvements shall be approved in writing by Sublandlord prior to the
commencement of construction and shall be constructed and installed in
accordance with Section 3.03 of the Bindview Base Lease.

11. Intentionally Omitted.

12. USE. The Subleased Premises shall be used and occupied by Subtenant, its
affiliated or associated companies and licensees for general office purposes and
such ancillary uses in connection therewith as shall be reasonable and customary
with respect to general office use, and the operation for the noncommercial use
by Subtenant’s employees and invitees of microwave ovens, refrigerators, and
other equipment typically found in an employee lunchroom, and for no other
purposes; however, Subtenant acknowledges and agrees that Subtenant’s affiliated
or associated companies’ and licensees’ rights and interests hereunder are
limited to the foregoing described rights of use and occupancy, subject to all
of the terms of this Sublease.

13. PARKING. During the term of this Sublease, Sublandlord shall provide and
make available, at the monthly charge of $40.00 per space (the “Parking Fee”), a
prorated amount of up to three (3) unreserved parking spaces in the Building
Parking Garage for each one thousand (1,000) square feet of Net Rentable Area
contained in the Subleased Premises. By way of example, the quotient of the
square footage of the Net Rentable Area within the Premises divided by 1,000
multiplied by 3 entitles Subtenant to 24 initial spaces. The Parking Fee shall
be payable monthly as Rental.

14. UTILITIES AND SERVICES. If Subtenant’s electrical consumption or HVAC usage
is above that which is provided to Sublandlord pursuant to the Bindview Base
Lease, Subtenant shall promptly pay all costs therefor.

15. ENTRY FOR REPAIRS AND INSPECTION. Sublandlord may enter into and upon any
part of the Subleased Premises (including, without limitation, the telephone
room) at all reasonable hours with reasonable prior notice and with the right of
Subtenant to accompany such persons (except in the event of an emergency, when
no prior notice will be required) to inspect the same, clean, or make repairs or
alterations, or additions thereto, as Sublandlord may deem necessary or
desirable; provided, however, such work shall not unreasonably interfere with
Subtenant’s use of the Subleased Premises.

16. INSURANCE.

     a. Subtenant shall maintain, at its sole cost and expense, property
insurance on a “causes of loss – special form” basis (formerly “all-risk”) on
all of its personal property, including removable trade fixtures, located in the
Subleased Premises, and on all non-Building standard leasehold improvements in
the Subleased Premises. Subtenant, at Subtenant’s option, may elect to self
insure Subtenant’s personal property, contents and non-Building

4



--------------------------------------------------------------------------------



 



standard leasehold improvements in the Subleased Premises. Subtenant shall
maintain, at its sole cost and expense, commercial general liability insurance,
with limits of liability of not less than $5,000,000.00 with respect to death of
or injury to one or more persons and not less than $2,000,000.00 with respect to
loss of or damage to property, issued by and binding upon a solvent insurance
company reasonably acceptable to Sublandlord. Subtenant’s right to self-insure
as provided in this Section shall apply to property only; Subtenant may not
self-insure for commercial general liability.

     b. Anything in this Sublease to the contrary notwithstanding, whenever any
loss, cost, damage, or expense resulting from fire, the elements, explosion or
other casualty or occurrence is incurred by the parties to this Sublease in
connection with the Subleased Premises or any improvements thereto, or of which
the Subleased Premises are a part, or any personal property of such party
therein, or the Building, or Parking Garage, and such party is required to be
covered under this Sublease or Article 12 of the Bindview Base Lease in whole or
in part by insurance with respect thereto, then the party so insured hereby
releases the other party from any liability it may have on account of such loss,
cost, damage, or expense to the extent of any amount recovered by reason of such
insurance and hereby waives any right of subrogation which might otherwise exist
in or accrue to any person on account thereof, provided such release and waiver
of subrogation shall not be operative in any case where the effect thereof is to
invalidate such insurance coverage. Sublandlord and Subtenant shall use their
respective best efforts to obtain such release and waiver of subrogation from
their respective insurance carriers and shall immediately notify the other of
any failure to obtain or maintain same.

17. FIRE OR OTHER CASUALTY; CONDEMNATION.

     a. In the event of fire or other casualty in the Bindview Premises or the
Subleased Premises, if the Subleased Premises is damaged so that it is
reasonably estimated by a responsible contractor that any portion of the
Subleased Premises will be untenantable and/or not usable by Subtenant and the
remaining portion is not sufficient for the purpose for which same have been
subleased for a period of one hundred eighty (180) days or longer after such
destruction, Subtenant shall so notify Sublandlord in writing within five
(5) days after Subtenant’s receipt of notice of the estimated time to repair the
Subleased Premises. Subtenant shall have the option to cancel this Sublease by
delivery of written notice thereof to Sublandlord within twenty-one (21) days
after receipt of such notice. If Subtenant elects not to cancel this Sublease,
the Rental herein shall proportionally abate thereafter until such time as the
affected portion of the Subleased Premises is made tenantable.

     b. In the event of fire or other casualty in the Bindview Premises or the
Subleased Premises, such that Sublandlord elects to terminate the Bindview Base
Lease as provided in Article 11 of such lease, Sublandlord shall notify
Subtenant in writing of Sublandlord’s intention to cancel the Bindview Base
Lease, as the case may be, at least twenty (20) days prior to notifying Landlord
of same, and upon such termination, this Sublease shall be terminated as of such
date.

     c. If, as a result of a taking by virtue of eminent domain or for public or
quasi public use or purpose, the Subleased Premises, a portion of the Building
not including the Subleased Premises, or the Parking Garage or access thereto,
is affected in a manner that (i) renders the Subleased Premises untenantable,
(ii) substantially impairs Subtenant’s use of the remainder of the Subleased
Premises, or (iii) if more than fifty percent (50%) the Subleased Premises (or
any lesser percentage which renders the remainder unusable for the purposes
intended) shall be taken or condemned, Subtenant shall have the option to cancel
this Sublease by delivery of written notice thereof to Sublandlord within thirty
(30) days after the date the condemning authority takes possession.

     d. If, as a result of a taking by virtue of eminent domain or for public or
quasi public use or purpose, Sublandlord elects to terminate the Bindview Base
Lease, as provided in Article 15 of such lease, Sublandlord shall notify
Subtenant in writing of Sublandlord’s intention to cancel the Bindview Base
Lease, at least twenty (20) days prior to notifying Landlord of same, and upon
such termination, this Sublease shall be terminated as of such date.

18. INDEMNITY. Unless due to Sublandlord’s negligence or willful misconduct,
Subtenant shall protect, indemnify, defend and hold Sublandlord harmless from
any and all cost, loss, damage, liability or expense arising out of, or
connected with, injury or damage, including death, to persons or property
occurring on the Subleased Premises, or arising out of any act or omission of
Subtenant, its agents, officers, employees or invitees. Unless due to
Subtenant’s negligence or willful misconduct, Sublandlord shall protect
indemnify, defend and hold Subtenant

5



--------------------------------------------------------------------------------



 



harmless from any and all cost, loss, damage, liability or expense arising out
of, or connected with, injury or damage, including death, to persons or property
occurring in or around the Bindview Premises, or arising out of any act or
omission of Sublandlord, its agents, officers, employees or invitees.

19. SURRENDER OF PREMISES. Upon the expiration or earlier termination of the
term of this Sublease, Subtenant shall surrender the Subleased Premises in good
order, condition, and repair, except for ordinary wear and tear and casualty
damage. If Sublandlord so indicates, in writing, Subtenant shall, at its sole
cost and expense, remove such leasehold improvements, which were installed for
Subtenant’s occupancy of the Subleased Premises, as necessary to return the
Subleased Premises to the condition and configuration the Subleased Premises
were in at the time of delivery of the Subleased Premises. Subtenant may remove
its trade fixtures, office supplies, telecommunications and movable office
equipment and furniture.

20. SUBLANDLORD’S NON-LIABILITY FOR DEFAULTS OF LANDLORD. Sublandlord shall not
be responsible, answerable or liable to Subtenant for or by any reason of any
default by Landlord under the Bindview Base Lease, nor shall Sublandlord under
this Sublease have any such obligations impressed upon it. Notwithstanding the
foregoing, upon the written request of Subtenant, Sublandlord shall diligently
pursue all reasonable efforts to enforce the Bindview Base Lease and obtain
Landlord’s compliance with its obligations thereunder and Subtenant shall have
any rights of recovery against Landlord, which flow to Sublandlord through the
Bindview Base Lease, to the extent Subtenant is entitled to such under this
Sublease.

21. ASSIGNMENT OR SUBLEASE.

     a. Subtenant shall not have the right to assign or sublet the Subleased
Premises, in whole or in part, without Sublandlord’s prior written consent,
which shall not be unreasonably withheld, conditioned, or delayed.

     b. No assignment or subletting by Subtenant shall relieve Subtenant of any
obligation under this Sublease, and Subtenant and Subtenant’s assignee or
sublessee shall remain jointly and severally liable hereunder.

     c. Any assignment or sublease by Subtenant shall be subject to the approval
of Landlord and Landlord’s mortgagee.

Notwithstanding the foregoing, the following shall not constitute an assignment
of this Sublease: (i) if Subtenant is a corporation, the addition or withdrawal
of stockholders, or (ii) the assignment of this Sublease to any successor of
Subtenant (A) into which Subtenant is merged or consolidated, or (B) arising
from the transfer of Subtenant under this Sublease made in conjunction with a
transfer of all or substantially all of the assets of Subtenant, or (iii) such
assignment is made to any entity controlled by, controlling or under common
control with Subtenant so long as in each of the circumstances described in
(i) and (ii) above in this paragraph, the surviving corporation or assignee
shall (1) assume the obligations of Subtenant hereunder in a writing which
provides that the assumption therein is for the express benefit of Landlord and
Landlord’s Mortgagee, and (2) shall have a Net Worth equal to or greater than
$50,000,000.

22. PREMISES USED AS SECURITY. Subtenant shall not use the Subleased Premises as
security on any obligation, and in the event of the attempt of Subtenant to
cause the Subleased Premises to be used as security, Subtenant shall be in
default of the terms of this Sublease and Sublandlord shall have the option to
immediately terminate this Sublease and the provisions of Paragraph 19 herein
shall thereafter become applicable.

23. NOTICES. Any notices which shall be required or desired to be given by the
parties hereto shall be in writing and either delivered by hand or sent by
United States certified mail, return receipt requested, or by reliable overnight
carrier and postage prepaid, to the persons at the addresses set forth below:

6



--------------------------------------------------------------------------------



 



      Sublandlord:

--------------------------------------------------------------------------------

            Subtenant:

--------------------------------------------------------------------------------

Bindview Development Corporation
            Nationwide Life Insurance Company of America dba

            Nationwide Provident
5151 San Felipe
  c/o Nationwide Mutual Insurance Company
25th Floor
            One Nationwide Plaza
Houston, Texas 77056
  Columbus, OH 43215-2220

            Attn: Corp Real Estate-Leasing 1-05-21


   
With a copy to the Landlord:
            With copy to:
Barnhart Interests, Inc.
  The Subleased Premises
5151 San Felipe
   
Suite 1399
   
Houston, Texas 77056
   

Such notice shall be deemed received on the date indicated on the delivery
receipt of such notice.

24. BROKER. Sublandlord covenants, warrants and represents that it has not dealt
with or signed any commission agreement with any broker in connection with this
Sublease other than Moody Rambin Interests. Subtenant covenants, warrants and
represents that it has not dealt with or signed any commission agreement with
any broker in connection with this Sublease other than Office Space Advisors
(John Richardson) and C.B. Richard Ellis. Sublandlord agrees to pay to Moody
Rambin Interests and Office Space Advisors a commission in accordance with a
separate agreement. Subtenant hereby acknowledges that neither Sublandlord nor
Moody Rambin Interests has or will have any liability or obligation to C.B.
Richard Ellis in connection with this Sublease and agrees to indemnify and hold
Sublandlord harmless from any claim or liability (including the cost of
defending against and investigating such claims) arising in respect to any
commission owed C.B. Richard Ellis in connection with this Sublease.
Notwithstanding anything contained herein, Subtenant also agrees to indemnify
and hold Sublandlord harmless from any claim or liability (including the cost of
defending against and investigating such claims) arising in respect to any
broker(s) not named herein who is (are) claiming by, through or under Subtenant.

25. ONGOING PREFERENTIAL RIGHT.

     a. Provided this Sublease is then in full force and effect and no event of
default shall have occurred, Subtenant shall have a right of first opportunity
(the “Preferential Right”), as hereinafter described, to sublease additional
space on the 20th floor of the Building (the “Preferential Right Space”), if
available, at such time as Sublandlord engages in negotiations with a
prospective sublessee, exercisable at the times and upon the conditions set
forth in this Paragraph 25.

     b. At such time that Sublandlord has received a bona fide offer (the
“Offer”) to sublease from a prospective sublessee, Subtenant shall have the
right to exercise its Preferential Right to sublease that portion of the
Preferential Right Space to be subleased to such prospective sublessee (the
“Offer Space”). Sublandlord shall send written notice of the Offer (the
“Exercise Notice”), in accordance with Paragraph 23 of this Sublease, together
with a copy of the Offer showing the Base Rental to be paid thereunder and the
improvement allowance to be provided to the prospective sublessee with respect
thereto and other material terms and conditions of the proposed sublease.
Subtenant shall have the right to exercise its Preferential Right within
(10) days from delivery of the Exercise Notice (the “Exercise Period”) to
sublease all (but not less than all) of the floor on which the Offer Space is
located upon the same terms and conditions as those outlined in the Offer. If
Subtenant fails to give any notice to Sublandlord within the required ten
(10) day period, Subtenant shall be deemed to have elected not to sublease the
Offer Space.

     c. If Subtenant fails or declines to exercise Preferential Right (either by
giving written notice thereof or by failing to give any notice) after receipt of
an Exercise Notice from Sublandlord, Sublandlord shall have the right to
sublease the Offer Space to the prospective sublessee on substantially the same
terms and conditions set forth in the Exercise Notice. If Sublandlord does not
enter into a sublease of the Offer Space with the prospective sublessee with
respect to the space and in accordance with the terms that were the subject of
the Exercise Notice within 180 days after the expiration of the Exercise Period,
Subtenant’s Preferential Right shall apply again to any proposed subleasing of
the Preferential Right Space and Sublandlord shall not thereafter engage in
other sublease

7



--------------------------------------------------------------------------------



 



negotiations with respect to the Preferential Right Space without first
complying with the provision of this Paragraph 25.

     d. As to the applicable portion of the Preferential Right Space, upon the
execution of a sublease between Sublandlord and the prospective sublessee, this
Preferential Right shall thereafter be null, void and of no further force or
effect, however, if such sublease is for less than a full floor, the
Preferential Right shall apply to the balance of such floor.

     e. Upon the exercise by Subtenant of its Preferential Right as provided in
this Paragraph 25 and subject to the approval of the same by Landlord and
Landlord’s Mortgagee, Sublandlord and Subtenant shall, within twenty (20) days
after Subtenant delivers to Sublandlord notice of its election, enter into a
sublease covering the Preferential Right Space for the rent, for the term, and
containing such other terms and conditions as Sublandlord notified Subtenant
pursuant to subparagraph 25.a above.

     f. Any assignment or subletting by Subtenant pursuant to Paragraph 21 of
this Sublease shall terminate the Preferential Right of Subtenant contained
herein.

     g. The Preferential Right contained herein shall be subject and subordinate
to any rights of renewal, expansion or extension existing under any other tenant
leases for the Building as of the date of this Sublease.

26. LANDLORD’S CONSENT. Sublandlord and Subtenant acknowledge and agree,
however, that a condition precedent to this Sublease is Landlord’s execution of
a Consent to Sublease. If Landlord does not execute and return a Consent to
Sublease to Sublandlord and Subtenant on or before the thirtieth (30th) day
after the date of this Sublease, Subtenant shall at its sole and absolute
discretion either: (i) terminate this Sublease by written notice to Sublandlord,
or (ii) extend the date by which Landlord must execute and return a Consent to
Sublease to Sublandlord and Subtenant until the sixtieth (60th) day after the
date of this Sublease.

27. Intentionally Deleted.

28. MISCELLANEOUS.

     a. This Sublease shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns in accordance with
the terms of this Sublease.

     b. This Sublease shall be governed and construed in accordance with the
laws of the State of Texas.

     c. If any term or provision of this Sublease, or the application thereof to
any person or circumstance shall to any extent be invalid or unenforceable, the
remainder of this Sublease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Sublease shall be valid and
shall be enforceable to the extent permitted by law.

     d. This Sublease may be executed in multiple counterparts, and by the
parties hereto on separate counterparts, each of which shall constitute an
original of this Sublease, but all of which taken together shall constitute a
single agreement.

     e. If either party defaults in the performance of any of the terms,
agreements or conditions contained in this Sublease and the other party engages
an attorney to enforce this Sublease, should such non-defaulting party prevail
in its pursuit upon same, the defaulting party agrees to pay the other party’s
reasonable legal fees.

     f. As between Sublandlord and Subtenant, to the extent the terms and
provision of this Sublease conflict with the terms and provisions of the
Bindview Base Lease, the terms and provision of this Sublease shall prevail.

29. TIME IS OF THE ESSENCE. Time is of the essence with respect to Sublandlord’s
execution and delivery of this document to Subtenant. If Sublandlord fails to
execute and deliver a signed copy hereof to Subtenant by 5:00

8



--------------------------------------------------------------------------------



 



p.m., September   , 2004, this document shall be deemed null and void and shall
have no force and effect, unless otherwise agreed in writing between Subtenant
and Sublandlord.

30. SECURITY DEPOSIT: Intentionally Deleted.

31. MULTI-TENANT CONVERSION: Sublandlord, at its cost and expense, shall, prior
to the Commencement Date, cause the 20th floor of the Building to be in
compliance with all applicable federal, state, and local ordinances and laws
relating to building code requirements, including, but not limited to, material
compliance with the Americans with Disabilities Act, for a multi-tenant floor.

32. TERMINATION OPTION. Subtenant shall have the one-time right to terminate
this Sublease, exercisable by (i) providing written notice thereof to
Sublandlord no sooner than the last calendar day of the 45th month after the
Commencement Date or later than the last calendar day of the 51st month after
the Commencement Date, and (ii) tendering to Sublandlord a termination fee of
$97,800.00.

33. T1 LINE: If a T1 Line exists in the Subleased Premises and is then serving
the Subleased Premises on the Commencement Date, Subtenant will have the right
to use the existing T1 line at its sole cost and expense. Sublandlord makes no
representation whatsoever respecting the presence of said T1 Line or T1 service
or continued service in connection therewith and shall have no maintenance and
repair obligations or liability therefor.

     IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
have executed this Sublease the day and year first above written.

[signature pages follow]

SIGNATURE PAGE FOR SUBLESSOR

            SUBLESSOR: BINDVIEW DEVELOPMENT CORPORATION, a Texas corporation
      By:           Name:           Title:        

SIGNATURE PAGE FOR SUBTENANT

            SUBLESSEE: NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA
      By:           Donald V. Freiert, Jr.        Vice President - Corporate
Facilities     

9



--------------------------------------------------------------------------------



 



EXHIBIT “A”

SUBLEASED PREMISES

EXHIBIT “B”

BINDVIEW BASE LEASE

Previously provided

EXHIBIT “C”

WORKLETTER

     The Work (as defined above) is to be completed in accordance with and
subject to this Workletter.

     1. Delays in Construction. The Commencement Date under the Sublease shall
be postponed for each day that Sublandlord fails to substantially complete the
Work as a result of strikes, acts of God, shortages of materials or labor,
governmental approvals or requirements, the various causes set forth below, or
any other causes beyond Sublandlord’s reasonable control. In such case, the
commencement of Rent shall be similarly postponed, except to the extent that
delays occur as a result of one or more of the following (collectively called
“Subtenant Delays”):

          (a) Subtenant’s requests for changes to the Work,

          (b) any upgrades, special work or other non-building standard items,
or items not customarily provided by Sublandlord to office tenants (to the
extent that the same involve longer lead times, installation times, delays or
difficulties in obtaining building permits), requirements for any governmental
approval, permit or action beyond the issuance of normal building permits, or
other delays not typically encountered in connection with Sublandlord’s standard
office improvements, or

          (d) any act or omission of Subtenant or Subtenant’s contractors,
agents or employees, or any breach by the Subtenant of any provisions contained
in this Workletter or in the Sublease, or any failure of Subtenant to cooperate
with Sublandlord or otherwise act in good faith in order to cause the Work to be
designed and performed in a timely manner.

     2. Completion. Sublandlord shall be deemed to have “substantially
completed” the Work for purposes hereof if Sublandlord has caused all of the
Work to be completed substantially except for so-called “punchlist items,” e.g.
minor details of construction or decoration or mechanical adjustments which do
not substantially interfere with Subtenant’s occupancy of the Subleased
Premises, or Subtenant’s ability to complete any improvements to the Subleased
Premises to be made by Subtenant. If there is any dispute as to whether
Sublandlord has substantially completed the Work, the good faith decision of
Sublandlord’s contractor shall be final and binding on the parties.

     3. Work Performed by Subtenant. Sublandlord, at Sublandlord’s discretion,
may permit Subtenant and Subtenant’s agents and contractors to enter the
Subleased Premises prior to completion of the Work in order to

10



--------------------------------------------------------------------------------



 



make the Subleased Premises ready for Subtenant’s use and occupancy. If
Sublandlord permits such entry prior to completion of the Work, then such
permission is conditioned upon Subtenant and Subtenant’s agents, contractors,
workmen, mechanics, suppliers and invitees working in harmony and interfering
with Sublandlord and Sublandlord’s contractors in doing the Work or with other
sublessees and occupants of the Building. If at any time such entry shall cause
or threaten to cause such disharmony or interference, Sublandlord shall have the
right to withdraw such permission upon twenty-four (24) hours oral or written
notice to Subtenant. Subtenant agrees that any such entry into the Subleased
Premises shall be deemed to be under all of the terms, covenants, conditions and
provisions of the Sublease (including, without limitation, all insurance
requirements), except as to the covenant to pay Rental thereunder, and further
agrees that Sublandlord shall not be liable in any way for any injury, loss or
damage which may occur to any items of work constructed by Subtenant or to other
property of Subtenant that may be placed in the Subleased Premises prior to
completion of the Work, the same being at Subtenant’s sole risk.

     4. Liability. The parties acknowledge that Sublandlord is not an architect
or engineer, and that the Work will be designed and performed by independent
architects, engineers and contractors. Accordingly, Sublandlord does not
guarantee or warrant that the Plans (as defined in the Sublease) will be free
from errors or omissions, nor that the Work will be free from defects, and
Sublandlord shall have no liability therefor. In the event of such errors,
omissions, or defects, Sublandlord shall cooperate in any action Subtenant
desires to bring against such parties.

     5. Incorporation Into Sublease; Default. THE PARTIES AGREE THAT THE
PROVISIONS OF THIS WORKLETTER ARE HEREBY INCORPORATED BY THIS REFERENCE INTO THE
SUBLEASE. In the event of any express inconsistencies between the Sublease and
this Workletter, the latter shall govern and control. Any default by a party
hereunder shall constitute a default by that party under the Sublease and said
party shall be subject to the remedies and other provisions applicable thereto
under the Sublease.

EXHIBIT “D”

FURNITURE INVENTORY

1. 20 cubicles with chairs
2. 2 cubicle printer tables
3. 9 built-in desks
4. 18 chairs
5. Conference room table with 10 conference room chairs
6. 1 round table with 4 chairs
7. 1 large table in large room behind reception area

11